Citation Nr: 1715711	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  09-25 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Service connection for a lumbar spine disorder.

2.  Service connection for a left knee disorder.

3.   Entitlement to service connection for a cardiovascular disorder, to include hypertension, hypertensive heart disease and arthrosclerosis.

4.  Service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from August 1980 to March 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2008 and April 2009 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2014, the Board reopened the Veteran's petition to reopen a claim for service connection for an acquired psychiatric disorder.  This reopened claim, as well as claims for service connection for a lumbar spine disorder, a left knee disorder and a cardiovascular disorder, was remanded to allow for a requested Board hearing to be scheduled.

In June 2015, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A hearing transcript has been associated with the record.

In May 2016, the agency of original jurisdiction (AOJ) granted the Veteran's claim for service connection for PTSD and assigned an initial rating.  As this decision represents a full grant of the benefits sought with respect to this claim for service connection, such issue is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

Additional evidence, including VA treatment records dated through January 2017, has been added to the record since the issuance of the March 2013 supplemental statement of the case.  The Veteran's representative waived initial AOJ consideration of such evidence in a January 2017 submission.  38 C.F.R.                        § 20.1304(c) (2016).  Therefore, the Board may consider such newly received evidence.

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the June 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issues of entitlement to service connection for a lumbar spine disorder and a left knee disorder.

2.  Resolving all doubt in his favor, the Veteran's currently diagnosed cardiovascular disorders, namely hypertension and arthrosclerosis, had their onset during service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding entitlement to a service connection for a lumbar spine disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

2.  The criteria for withdrawal of the appeal regarding entitlement to a service connection for a left knee disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

3.  Resolving all reasonable doubt in the Veteran's favor, cardiovascular disorders, namely hypertension and arthrosclerosis, had their onset during in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the June 2015 Board hearing before the undersigned, the Veteran withdrew from appeal the issues of entitlement to service connection for a lumbar spine disorder and a left knee disorder.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).   Hence, there remain no allegations of error of fact or law for appellate consideration with regard to this issue. Accordingly, the Board does not have jurisdiction to review the appeals of these issues and they must be dismissed.

II.  Cardiovascular Disorder

The Veteran contends that his current cardiovascular disorders had their onset during service.  During a June 2015 hearing, the Veteran testified that he began taking nitroglycerin for chest pain and pressure in 1983 and that he continued to experience such symptoms after service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records contain a March 1983 service discharge examination, which found the Veteran's heart to be normal.  It also noted that the Veteran had experienced pain and pressure in his chest in January 1983, that an electrocardiogram (EKG) had revealed an atrial P-wave abnormally left wards invection, that it was treated with nitroglycerin, that the last reoccurrence was in January 1983, that he had experienced high blood pressure and that both conditions were classified as no complications, no sequelae (NCNS).  In an accompanying Report of Medical History, the Veteran reported that he had experienced pain or pressure in his chest and high or low blood pressure.

Post-service treatment includes a May 2004 VA treatment note, which indicates that the Veteran was diagnosed with hypertension in 1999.  The Veteran's reports that he was taking blood pressure medication without any problems and an impression of well controlled hypertension in a February 2007 VA treatment note.

A February 2009 VA hypertension examiner, following a physical examination and a review of the Veteran's claims file, opined that the Veteran's hypertension did not exist prior to his military service.  The examiner reasoned that there was a mention of high blood pressure on his separation physical, that it was not listed in the final diagnoses, that no medications were issued at separation and that several other entries note an elevated blood pressure while in service.  The examiner noted that the Veteran's blood pressure was found to be labile or elevated when the Veteran was under the influence of illicit substances such as alcohol and that he never received an official diagnosis of hypertension nor treatment during service, but did receive treatment for substance abuse of alcohol, which can cause blood pressure to be elevated if one has excessive amounts and goes through withdrawal from this substance.  The examiner further reasoned that the Veteran's hypertension was not officially diagnosed until February 2007, that he had been seen in March 2006 in a weight management program, that he had an obese body mass index at that time and that he was still receiving counseling for his addiction.

A July 2015 opinion from Dr. F. C., a private physician, indicates that the Veteran's diagnosed hypertension and atherosclerosis were related to his military service.  The physician notes that the Veteran had been diagnosed with hypertension and abnormal EKG findings as well as chest pain of unknown etiology during service.  The physician further reasoned that these symptoms occurred while the Veteran was in the military and have continued since that time.  In a second opinion dated in July 2015, Dr. F.C. opined that the Veteran's diagnoses of hypertension and atherosclerosis were linked to his military service as he had been diagnosed with both hypertension and abnormal EKG findings during service, that he had chest pain treated with nitroglycerin during service and that these symptoms had continued since service.

After a careful review of the record, the Board finds that the probative evidence of record reveals that the Veteran's cardiovascular disorder, namely hypertension and atherosclerosis, had their onset during service.  In this regard, the July 2015 opinions from Dr. F. C. indicate that the Veteran's diagnosed hypertension and atherosclerosis were related to his service as he exhibited symptoms of these conditions during service and that these symptoms had continued since that time.
Although this opinion contains only a brief rationale, the Board notes that it is prohibited from developing additional evidence for the purpose of obtaining evidence against a claimant's case.  See Mariano v. Principi, 17 Vet. App. 305 (2003).  There is no contrary opinion of record. 

The February 2009 VA examiner found that the Veteran's hypertension did not exist prior to this service.  The Board notes that hypertension was not noted on the Veteran's service entrance examination and that he is therefore entitled to the presumption of soundness.  Moreover, a May 2004 VA treatment note indicates that the Veteran was diagnosed with hypertension in 1999, not February 2007 as stated in this opinion.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  This opinion is therefore afforded little, if any, probative weight.

The Board also finds that the Veteran has competently and credibly provided lay evidence regarding the onset of symptomatology later associated with his cardiovascular disorder, to include chest pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

In summary, the Board finds that service connection is warranted as the evidence regarding the relationship between the Veteran's cardiovascular disorder and service is at least in relative equipoise, and he has competently and credibly provided a lay account of the onset of symptoms associated with chest pain after service. Therefore, the Board resolves all doubt in the Veteran's favor and finds that service connection for cardiovascular disease, namely hypertension and arthrosclerosis, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

The appeal as to the issue of entitlement to service connection for a lumbar spine disorder is dismissed.

The appeal as to the issue of entitlement to service connection for a left knee disorder is dismissed.

Service connection for cardiovascular disorder, namely hypertension and arthrosclerosis, is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is complete records upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that the onset of his acquired psychiatric disorder other than PTSD occurred during service.  Service treatment records indicate that the Veteran was found to be psychiatrically normal on service entrance and reflect multiple complaints and treatments for alcohol abuse or dependence, including in October 1982, December 1982 and January 1983.  The Veteran was seen for possible suicidal ideations in December 1982.  A March 1983 examination found the Veteran to be psychiatrically normal and he denied depression or excessive worry or nervous trouble of any sort in an accompanying Report of Medical History.  Post-service treatment records reflect diagnoses or findings of depression, an anxiety disorder and rule-out bipolar disorder.  A June 2010 VA PTSD examination report indicated that the Veteran had diagnoses of alcohol dependence, anxiety disorder not otherwise specified (NOS) and depressive disorder NOS and found that it was impossible to separate the Veteran's drinking problems from his anxiety and depressive symptoms as the conditions were interactive.  In April 2016, a VA psychiatrist provided an etiology opinion as to PTSD only.  

A June 2008 opinion from Dr. D. S. indicates that the Veteran's service could have worsened or aggravated his depression, anxiety and alcohol abuse.  However, the speculative terminology used by this physician does not provide a sufficient basis for an award of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  Therefore, on remand, an etiology opinion addressing the all diagnoses of record should be obtained.

In addition, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA psychiatric treatment records dated after January 2017. All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e). 

2.  After completing the foregoing development, and following the receipt of any outstanding records, return the claims file, to include a copy of this remand, to the April 2016 VA examiner for an addendum opinion as to the nature and etiology of the Veteran's claimed acquired psychiatric disorder other than PTSD.  If the examiner who drafted the April 2016 examination report is unavailable, the opinion should be rendered by another appropriate medical professional. The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The examiner is asked to furnish an opinion with respect to the following questions: 

(A) For each currently diagnosed acquired psychiatric disorder other than PTSD, is it at least as likely as not (a 50 percent or higher probability) that such disorder had its onset during or was otherwise related to his service?  If the examiner determines that the Veteran does not meet the diagnostic criteria for an anxiety disorder or depressive disorder, he or she should reconcile such findings with the June 2010 VA PTSD examination.

(B) The examiner should also indicate whether the Veteran manifested a psychosis within one year of his discharge from active duty in March 1983 and, if so, should describe the manifestations of such psychosis.   For VA purposes, a 'psychosis' includes a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

The examiner should consider all of the evidence of record, including the Veteran's lay statements and medical records.  Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record. 

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


